                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA                                 JS-6
                                   CIVIL MINUTES – GENERAL

 Case No.       SACV 19-01120-AG (JDEx)                             Date       October 4, 2019
 Title          Roy Yiun v. Mi A Dong, Inc. et al



PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                             Not Reported
         Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                              None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                       PROSECUTION FOR FAILURE TO COMPLY WITH THE COURT’S
                       ORDER



        This action was filed on June 5, 2019. On October 1, 2019, the Court issued a minute
order which ordered Plaintiff to show cause in writing on or before October 3, 2019 why this
action should not be dismissed for lack of prosecution. Plaintiff has failed to respond to the
Court's Order. Therefore, the Court ORDERS that this action is dismissed without prejudice
for lack of prosecution and for failure to comply with the Orders of the Court.

      The Court further orders the Order to Show Cause [11] issued on June 5, 2019
discharged.




                                                                                      -   :        -
                                                    Initials of Deputy Clerk    mku
cc:



CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 1 of 1
